Case 2:85-cv-04544-DMG-AGR Document 561 Filed 06/18/19 Page 1 of 2 Page ID #:28673




 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     JENNY LISETTE FLORES; et al.,           Case No.: CV 85-4544-DMG (AGRx)
12
13           Plaintiffs,
                                             ORDER RE STIPULATION FOR
14                v.                         CONTINUANCE OF HEARING ON
15                                           PLAINTIFFS’ MOTION FOR
     WILLIAM P. BARR, Attorney               ATTORNEYS’ FEES [556]
16
     General of the United States; et al.,
17
18           Defendants.
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 561 Filed 06/18/19 Page 2 of 2 Page ID #:28674




 1          On June 7, 2019, Plaintiffs filed a Motion for Attorneys’ Fees [Doc. # 550],
 2   which is currently scheduled for a hearing on July 5, 2019 at 9:30 a.m. [Doc. # 551.]
 3   On June 14, 2019, the parties filed a Stipulation to the continue the hearing on the
 4   Motion to July 19, 2019. [Doc. # 556.] The parties represent that they “have
 5   discussed the possibility of resolving the motion without need for further
 6   briefing[,]” and Defendants claim that “should these discussions not prove
 7   successful[,] counsel for Defendants require the additional two weeks to consult
 8   with agency clients and prepare a response.” See id. at 2.
 9          Good cause appearing, the Court APPROVES the parties’ Stipulation and
10   issues the following rulings:
11          1. The hearing on Plaintiffs’ Motion for Attorneys’ Fees [Doc. # 550] is
12              continued to July 19, 2019 at 9:30 a.m.; and
13          2. By June 28, 2019, one of the following must occur: (a) the parties must
14              file a joint status report indicating whether they have settled Plaintiffs’
15              Motion for Attorneys’ Fees or require additional time to do so,1
16              (b) Defendants shall file a Statement of Non-Opposition to Plaintiffs’
17              Motion for Attorneys’ Fees, or (c) Defendants shall file an Opposition to
18              Plaintiffs’ Motion for Attorneys’ Fees.
19
20   IT IS SO ORDERED.
21   DATED: June 18, 2019
22
23                                                      DOLLY M. GEE
24                                              UNITED STATES DISTRICT JUDGE
25
26
27
            1
             Any such joint status report shall be accompanied by a proposed order, a Word version
28   of which must be submitted to chambers in accordance with Local Rule 5-4.4.2.
                                              -2-
